DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 10131018) in view of Kobayashi et al. (US 4,750,949).
 	Regarding claim 1, Hirano et al. discloses “a grain-oriented silicon steel with low iron loss” (abstract, i.e., a grain oriented magnetic steel and col.1 hot-rolled silicon steel sheet), wherein “the grain-oriented silicon steel has a plurality of grooves on its surface” (abstract, included grooves), and “each groove is 10-60 μm in width” (col.12 at lines 15-17, i.e., width was in range 55 +/-5 μm) and “5-40 μm in depth” (col.12 at lines 15-17, i.e., depth was in range 15 +/- 3 μm), and “the spacing between adjacent grooves is 1-10 mm” (col.12, line 5, 5 mm).
 	Hirano is silent regarding wherein the grain-oriented silicon steel has ∆P17/50%, a relative change rate of iron loss before and after stress-relief annealing, of 5% or less, and wherein
  	
 		∆P17/50% =                         
                            
                                
                                     
                                    P
                                    17
                                    /
                                    50
                                     
                                    (
                                    a
                                    f
                                    t
                                    e
                                    r
                                     
                                    a
                                    n
                                    n
                                    e
                                    a
                                    l
                                    i
                                    n
                                    g
                                    )
                                     
                                    –
                                     
                                    P
                                    17
                                    /
                                    50
                                     
                                    (
                                    b
                                    e
                                    f
                                    o
                                    r
                                    e
                                     
                                    a
                                    n
                                    n
                                    e
                                    a
                                    l
                                    i
                                    n
                                    g
                                    )
                                
                                
                                     
                                    P
                                    17
                                    /
                                    50
                                     
                                    (
                                    a
                                    f
                                    t
                                    e
                                    r
                                     
                                    a
                                    n
                                    n
                                    e
                                    a
                                    l
                                    i
                                    n
                                    g
                                    )
                                     
                                
                            
                        
                    

 	P17/50 is an iron loss of a grain-oriented silicon steel sheet, in unit of W/kg, and wherein the P17/50 after annealing > P17/50 before annealing.
 	Kobayashi et al. teaches “wherein the grain-oriented silicon steel has ∆P17/50%, a relative change rate of iron loss before and after stress-relief annealing, of 5% or less, and wherein
 		∆P17/50% = (P17/50 (after annealing) – P17/50 (before annealing)) / P17/50 (after annealing) 
 	P17/50 is an iron loss of a grain-oriented silicon steel sheet, in unit of W/kg, and wherein the P17/50 after annealing > P17/50 before annealing” (Col.8, i.e., Table 2, i.e., before SRA 0.78 After SRA 0.82.  Examiner noted SRA refers to stress relief annealed.  ∆P17/50% = (0.82-0.78)/0.82 = 4.878% which is less than 5%). Hirano teaches a grain-oriented electrical steel sheet. Kobayashi et al. teaches a grain-oriented electrical steel sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hirano with Kobayashi et al., by modifying Hirano’s annealing process according to Kobayashi et al.’s stress relief annealing process to provide a low watt loss after annealing (abstract) and to prevent deterioration of the magnetic properties (col.2 at lines 60-62) as taught by Kobayashi et al.
 	Regarding claim 2, modified Hirano et al. discloses “an angle formed between the groove and the width direction of a steel sheet is not more than 30°” (Hirano et al., col.8 at lines 38-39, +/- 30°).
 	Regarding claim 3, modified Hirano et al. discloses “the grooves are formed by laser scoring” (Hirano et al., col.5 at lines 15-16, i.e., laser beam; col.9 at line 49 i.e., forming groove using laser).
 	Regarding claim 4, modified Hirano et al. discloses “one or both the surfaces of the grain-oriented silicon steel have the grooves” (Hirano et al., col.4 at lines 47-50, i.e., grooves may be formed on a front surface and a back surface).



 	Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 10131018) in view of Ichiyama et al. (US 4,363,677).
 	Regarding claim 6, Hirano et al. discloses “a method for producing a grain-oriented silicon steel with low iron loss, comprising the steps of scoring a surface of the grain-oriented silicon steel with a laser to form grooves” (col.9 at line 49), and “each groove is 10-60 μm in width” (col.12 at lines 15-16, i.e., 55 ± 5 μm) and “5-40 μm in depth” (col.12 at lines 15-17, i.e., groove depth 15 ± 3 μm), and “the spacing between adjacent grooves is 1-10 mm” (col.12 at line 5, i.e., pitch PL was 5mm).
 	Hirano et al. is silent regarding wherein an average single-pulse energy flux density JF and the pulse width tp of the laser satisfy the following relationship: 
 	0.005 ≤  tp √Jf  ≤ 1, and 
 	wherein the unit of the pulse width tp is ns; and the unit of JF is J/cm2.
 	Ichiyama et al. teaches “an average single-pulse energy flux density JF and the pulse width tp of the laser satisfy the following relationship: 
 	0.005  ≤  tp √Jf  ≤ 1, and 
 	wherein the unit of the pulse width tp is ns; and the unit of JF is J/cm2” (col.5 at lines 1-16, i.e., P (energy density): 0.01-100 J/cm2 and pulse width 1ns ~100ms. User can select 0.01 J/cm2 and 1ns so that tp √Jf = 1 (ns) √0.01 (J/cm2) = 0.1 which is between  0.005  ≤  tp √Jf  ≤ 1). Hirano teaches a grain-oriented electrical steel sheet. Ichiyama et al. teaches a grain-oriented electrical steel sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hirano with Ichiyama et al., by modifying Hirano et al.’s laser beam conditions according to Ichiyama et al.’s laser beam irradiation conditions, to obtain optimum result of watt loss reduction (col.2 at lines 57-59) as taught by Ichiyama et al.
 	Regarding claim 7, modified Hirano et al. discloses “wherein an angle formed between the groove and the width direction of a steel sheet is not more than 30°” (Hirano et al., col.8 at lines 39-40, i.e., ±30°).
 	Regarding claim 8, modified Hirano et al. discloses “wherein the laser is one or more selected from a CO2 laser, a solid laser, and a fiber -optic laser” (Hirano et al., col.11 at line 62, i.e., fiber laser).
 	Regarding claim 11, modified Hirano et al. discloses wherein the laser has a wavelength of 1066 nm or less” (Hirano et al., col.10 at lines 10-15, i.e., 0.4μm = 400 nm).




 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 10131018) in view of Ichiyama et al. (US 4,363,677) as applied in claims 6-8 and 11 above, and further in view of Zhao et al. (CN 106282512).
 	Regarding claim 9, Hirano et al. discloses the method for producing a grain-oriented silicon steel with low iron loss, but is silent regarding laser peak power density. 
 	However, Zhao teaches “wherein the laser has an average single-pulse instantaneous peak power density of 2.0x 106 W/mm2 or more” (para.0028, i.e., 3.0 x 10^6 W/mm^2). Zhao also teaches that high power density such as this is advantageous because it produces grooves that are more accurate (para.0025) while avoiding method or evaporated material that interferes with accurate groove structure. Therefore, it would have been obvious to modify Hirano by providing increases laser power density in order to produce cleaner and more accurate grooves as taught by Zhao.




Response to Arguments
 	Applicant's arguments filed on 04/14/2022 have been fully considered but they are not persuasive. 
 	Applicant’s arguments with respect to claim(s) 1-4, 6-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	(1) Applicant argues “35 USC 112 … 35 USC 102 … 35 USC 103” on pages 4-9.
 	In response, the amendment to claims filed on 04/14/2022 overcome the prior rejections. However, examiner has introduced additional references in current rejections. 

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761